By the Court,

Nelson, J.
The defendant having been a
resident of this state for at least one month previous to the commencement of the suit against him, the motion must be-granted. Law of 1831, p. 396, §. 2. The objection that the-debt respecting which the suit is brought was fraudulently contracted, cannot be heard in opposition to-this motion. If facts exist authorizing the arrest of a party within the provisions of the statute, the mode pointed out in the statute must be pursued, and the defendant then will have an opportunity to controvert the allegations of the plaintiff which now he-would not have,, should the opposition to his motion now set up be entertained.
Motion granted.